EX PARTE QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
2.	Claims 1-16 have been examined. This application is in condition for allowance except for the following formal matters:

Double Patenting
3.	Claims 7 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 6 and 14 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
4.	Claims 1-6, 8-14, and 16 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: Examiner has carefully considered claims 1-6, 8-14, and 16.
	Regarding independent claim 1, a close prior art Diamant et al (U.S. Patent No. 5,530,861) discloses a persistent task database that stores tasks [column 4, lines 50-52; column 7, line 61]. Users operate a task manager to create, execute, and delete tasks [column 4, lines 54-55]. A user interface displays a task list containing a list of tasks [column 14, line 8; figure 3]. A Start/Resume function is [column 15, lines 56-62; column 13, lines 50-56]. A task may contain subtasks that are displayed [column 14, lines 9-11]. The status of each task is displayed in an area for annotations [column 14, lines 14-18] where the status indicates when a task is completed [column 15, lines 63-64]. Options are provided to mark a task as completed [column 15, line 63] and to interrupt the task [column 13, lines 56-59]. However, Diamant does not teach soliciting feedback from a user when a task is completed, prompting the user to select an interface element corresponding to possible factors why the task was terminated prior to completion when an interrupt signal is received, showing at least one graphical break indicator corresponding to a type of break taken and aggregate time spent on that break type, and calculating at least one correlative statistic from received input relative to user characteristics for a time period.
	Koerner et al (U.S. Patent No. 9,811,791) discloses allowing a user to submit feedback that provides information on how they solved a task, how long each task took to be completed, and/or what they typically do at a certain point in time [column 3, lines 57-62]. This would help the user remember how they felt about prior completed tasks. However, Koener does not teach all the limitations as recited above.
	Palmieri et al (U.S. Patent No. 8,434,053) discloses that when a task has failed, a reviewer enters a reason for the failure [column 7, lines 60-62]. However, Palmieri does not teach all the limitations as recited above. 
	Chi et al (Pub. No. US 2017/0270455) discloses providing a task to a user [paragraph 35, lines 3-6] and providing a break during performance of the task, where the type of break is based on user history or a current performance metric [paragraph 35, lines 25-36]. Performance metrics about a user are stored as part of a user history, and used to identify which tasks the user performs better [paragraph 14]. However, Chi does not teach all the limitations as recited above.
[see Diamant above], submit feedback at the completion of the task [see Koerner above], provide a reason for failure of a task [see Palmieri above], and calculate metrics about the user for use in determining which tasks the user performs best and what type of break the user is provided during performance of the task [see Chi above], the prior art does not provide an interface that provides all the various states recited in the claim, particularly with regards to the fifth active state when taking a break. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74,453 O.G. 213, (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178